Case: 20-50912     Document: 00516245655         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 18, 2022
                                  No. 20-50912
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Raymond E. Lumsden,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Senior Warden Cynthia
   Lofton; Assistant Warden Chimdi Akwitti; Assistant
   Warden Nick Clayton; Major Beau Smith; Jessica Riley;
   H. M. Pederson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-630


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50912       Document: 00516245655            Page: 2     Date Filed: 03/18/2022




          Raymond E. Lumsden, Texas prisoner # 2109472, filed a pro se civil
   rights action pursuant to 42 U.S.C. § 1983. In the instant appeal, Lumsden
   challenges the district court’s denial of his motion for a temporary restraining
   order (TRO) and a preliminary injunction.
          To the extent that Lumsden is appealing the denial of his request for
   a TRO, we lack jurisdiction. See In re Lieb, 915 F.2d 180, 183, 186 (5th Cir.
   1990). However, under 28 U.S.C. § 1292(a)(1), we have jurisdiction to
   review the denial of Lumsden’s request for a preliminary injunction. See
   Lakedreams v. Taylor, 932 F.2d 1103, 1106-07 (5th Cir. 1991).
          During the pendency of this interlocutory appeal, the district court
   dismissed Lumsden’s § 1983 action. The court’s ruling renders Lumsden’s
   interlocutory appeal moot. See Auto Parts Mfg. Miss., Inc. v. King Constr. of
   Houston, L.L.C., 782 F.3d 186, 191 (5th Cir. 2015) (citing Venezia v. Robinson,
   16 F.3d 209, 211 (7th Cir. 1994)).1
          Accordingly, Lumsden’s interlocutory appeal is DISMISSED in
   part for lack of jurisdiction and DISMISSED in part as moot.




          1
            Lumsden appealed the district court’s final judgment under Case No. 21-50272,
   which remains pending in this circuit and unaffected by this decision.